Case 2:19-cv-00222-JPH-MJD Document 60 Filed 12/17/20 Page 1 of 3 PageID #: 527




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 CHARLES DAWSON,                                      )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 2:19-cv-00222-JPH-MJD
                                                      )
 ROBERT E. CARTER,                                    )
 CHARLES DUGAN,                                       )
 DICK BROWN,                                          )
 JERRY SNYDER,                                        )
 RANDALL PARCEL,                                      )
 JACK HENDRIX,                                        )
                                                      )
                              Defendants.             )

      ENTRY GRANTING SUMMARY JUDGMENT IN FAVOR OF DEFENDANTS
                        CARTER AND HENDRIX

        Defendants Carter and Hendrix have filed an unopposed motion for summary judgment,

 dkt. [49], designating evidence that they had no personal involvement with the decision to place

 Mr. Dawson in administrative segregation or his 30-day reviews, see dkt. 49-1; dkt. 49-3; dkt. 50.

 “Individual liability under § 1983… requires personal involvement in the alleged constitutional

 deprivation.” Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017) (internal quotation

 omitted) (citing Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983) (“Section 1983 creates

 a cause of action based on personal liability and predicated upon fault. An individual cannot be

 held liable in a § 1983 action unless he caused or participated in an alleged constitutional

 deprivation.... A causal connection, or an affirmative link, between the misconduct complained of

 and the official sued is necessary.”)). Neither of these defendants were personally involved in the

 events challenged by the plaintiff in this case. The designated evidence demonstrates that 1)

 defendant Carter was not personally involved with any of the classification decisions challenged



                                                 1
Case 2:19-cv-00222-JPH-MJD Document 60 Filed 12/17/20 Page 2 of 3 PageID #: 528




 in this case, and 2) neither of these defendants were made aware of the plaintiff's conditions of

 confinement. See dkt. 49-1, dkt. 49-3. Because they cannot be held liable as individuals under

 § 1983 without personal involvement, see Colbert, 851 F.3d at 657, their motion for summary

 judgment, dkt. [49], is GRANTED.

        No partial final judgment shall issue at this time as to the claims brought against defendants

 Carter and Hendrix. The plaintiff's motion for summary judgment, dkt. 39, remains pending.

 SO ORDERED.

 Date: 12/17/2020




                                                  2
Case 2:19-cv-00222-JPH-MJD Document 60 Filed 12/17/20 Page 3 of 3 PageID #: 529




 Distribution:

 CHARLES DAWSON
 162406
 NEW CASTLE - CF
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362

 David C. Dickmeyer
 INDIANA ATTORNEY GENERAL
 David.Dickmeyer@atg.in.gov

 Brandon Alan Skates
 INDIANA ATTORNEY GENERAL
 brandon.skates@atg.in.gov




                                      3
